Citation Nr: 1720073	
Decision Date: 06/06/17    Archive Date: 06/21/17

DOCKET NO.  13-14 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. Hughes, Counsel


INTRODUCTION

The Veteran served on active duty from September 1955 to December 1959.  He died in October 2010.  The Appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 determination by the Department of Veterans Affairs (VA) Pension Management Center in Milwaukee, Wisconsin.  Jurisdiction of the Appellant's claims file rests with the Regional Office (RO) in Oakland, California.  

This appeal was remanded in October 2015 to obtain a medical advisory opinion and, if the benefit sought was not granted, schedule the Appellant for a Board videoconference hearing.  After obtaining the medical advisory opinion, the RO continued to deny the appeal and returned the matter to the Board without scheduling the hearing.  Accordingly, the matter was remanded in March 2016 for the Appellant to be scheduled for her requested Board hearing.  

In February 2017, the Appellant testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  The record was held open for 60 days for the Appellant to submit additional evidence, for which she waived RO consideration.  The 60-day period has expired, and no additional evidence has been received since the Appellant's Board hearing.  



FINDINGS OF FACT

1.  The Veteran died in October 2010; the immediate cause of death was idiopathic pulmonary fibrosis, due to or as a consequence of refractory hypocemic respiratory failure.

2.  The Veteran's idiopathic pulmonary fibrosis and related refractory hypocemic respiratory failure were not manifested in service and the preponderance of the evidence is against a finding that such disabilities are related to his service (to include as due to his exposure to asbestos therein).

3.  The Veteran had not established service connection for any disability during his lifetime.


CONCLUSION OF LAW

Service connection for the cause of the Veteran's death is not warranted.  38 U.S.C.A. §§ 1131, 1310, 5107 (West 2014); 38 C.F.R. §§ 3.102 , 3.303, 3.307, 3.309, 3.312 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

With respect to the claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Neither the Appellant nor her representative has argued otherwise.

Legal Criteria, Factual Background, and Analysis

Initially, the Board notes that it has reviewed all of the evidence in the record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

To establish service connection for the cause of the Veteran's death, the evidence must show that a disability incurred in or aggravated by active service was the principal or contributory cause of death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(a).  To constitute the principal cause of death, the service-connected disability must be one of the immediate or underlying causes of death, or be etiologically related to the cause of death.  38 C.F.R. § 3.312(b).  It is not sufficient to show that a service-connected disability casually shared in producing death; rather, it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1).

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d), see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Establishing service connection requires evidence of: (1) a current disability; (2) a disease; injury, or event in service; and (3) a nexus between the claimed disability and the disease, injury, or event in service and the present disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 C.F.R. § 3.303(a), Baldwin v. West, 13 Vet. App. 1 (1999).

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Veteran died in October 2010.  His death certificate shows that the immediate cause of death was idiopathic pulmonary fibrosis, due to or as a consequence of refractory hypocemic respiratory failure.  

The Appellant contends that asbestos exposure in service caused the respiratory illness which caused the Veteran's death.  See Appellant's written communications and February 2017 hearing transcript.  

The Veteran's service treatment records (STRs) show that his lungs and chest were clinically normal on September 1955 enlistment and December 1959 separation examinations.  He reported no history of respiratory related complaints (asthma, shortness of breath, pain or pressure in chest or chronic cough) on enlistment and his STRs are silent for complaints or treatment referable to a respiratory illness.  His DD Form 214 shows that his military occupational specialty (MOS) in the Navy was Boiler Operator Helper.  VA has determined that the likelihood of someone with this MOS (boilermaker, boiler technician) being exposed to asbestos in service is "highly probable."  Therefore, VA concedes that the Veteran was exposed to asbestos during his service.

Post-service, the record reflects that the Veteran worked cleaning commercial businesses and in sales.  His death certificate shows his usual occupation as "Road Commissioner" with county government.  

Post-service private treatment records include a June 2010 report of computed tomography (CT) scan of the lungs which includes an impression of:  

1.  Redemonstration of fibrotic changes with thickening of the interstitium, bronchiectasis and questionable minimal honeycombing within the lung bases.  There is mild progression of the bronchiectasis otherwise, appears similar to prior study.

2.  Interval development of patchy areas of ground glass opacity within the upper lung fields, nonspecific, may represent inflammatory or possible infectious process.

3.  Stable appearance to minimal pleural calcification within the medial right lung.  Findings can be seen in asbestos-related pleural disease.  

These records also include a June 2010 treatment report which notes the present illness as pulmonary fibrosis, the Veteran's history of "significant prior exposure to asbestos" and "[p]resumptive cause of fibrosis: idiopathic, less likely due to an environmental exposure.  Diagnosed based on high resolution CT, patient history, physical examination."  The examiner noted that more information was needed to make an accurate diagnosis and additional testing was to be requested.  

July and September 2010 treatment reports note the present illness as interstitial lung disease (ILD) which is "caused by unknown factors (idiopathic), possibly asbestosis or allergic alveolitis."  The July 2010 treatment report notes that "hypersensitivity pneumonitis and asbestosis have to be considered, given his history."  

An October 2010 admission report notes that the Veteran denied pets and exposure to birds, hay and rodents.  He had a hot tub but had not used it "lately."  He "worked in the Navy fifty years ago" and "had worked in building maintenance and grass cutting."  It is also noted that the Veteran "smoked briefly but quit over thirty years ago."  An October 2010 open lung biopsy was "consistent with diffuse alveolar damage superimposed upon a background of usual interstitial pneumonitis.  The biopsy was felt to be quite consistent with an acute flare of idiopathic pulmonary fibrosis."  As noted above, he died in October 2010.  

Internet search results (articles) regarding asbestos exposure and IDL submitted by the Appellant (scanned into the electronic claims file in October 2012) note that asbestos was used in ships commissioned by the U.S. Navy between 1930 and 1970 and diffuse ILD has "dozens of different causes" and "many occupational substances can cause ILD including asbestos, coal dust, cotton dust and sand (silica) dust."  The article notes that ILD can be caused by birdkeeping, bathing in hot tubs, certain diseases and medications.  It is also noted that "[c]igarette smoking may increase the risk of developing some forms of ILD and may cause the disease to be more severe."  

In a March 2012 letter, the Veteran's treating pulmonologist notes that the Veteran's "pulmonary fibrosis was determined to be idiopathic in origin, as no definite etiology could be found, but he did have substantial exposure to asbestos while in the Navy."  

A December 2014 letter from a physician associated with a cardiology practice notes that the Veteran "certainly had some form of lung disease;" however, the physician could not "say whether or not this was related to prior exposure" and suspected that the Veteran's "pulmonologist would be the one to address this."  

In October 2015, a VA physician reviewed the evidence of record and opined that the "Veteran's cause of death to include exposure to asbestos is less likely than not related to active service."  For rationale, the VA physician explained:

At the time of this exam there is no available medical evidence to substantiate the type of cleaning materials, along with their potential toxic effects, that Veteran used in his civilian career.  Veteran also had a history of tobacco abuse.  There is no medical nexus establishing causality between cause of death and military service.  No residual or chronic disability subject to service connection is shown by the service medical records or demonstrated by evidence following service.  Veteran was not medically discharged from the military.  Service medical records evidence that Veteran was medically qualified to complete the term of his active service. 

The Board finds that this medical opinion is inadequate because the examiner did not specifically consider the Veteran's conceded asbestos inhalation during his service as a possible contributing cause to his idiopathic pulmonary fibrosis and related refractory hypocemic respiratory failure.

In November 2015, a VA physician reviewed the evidence of record and opined that "[i]t is less likely as not that the cause of the Veteran's death is related to active service, to include exposure to asbestos."  For rationale, the VA physician explained that "[t]he veteran had idiopathic pulmonary fibrosis at the time of his death.  This was confirmed on biopsy.  Asbestosis and idiopathic pulmonary fibrosis have similar characteristics but idiopathic pulmonary fibrosis ... usually progresses faster which occurred in this case.  The fact that the biopsy confirmed idiopathic pulmonary fibrosis and did not show any signs of asbestosis rules out asbestos exposure as a cause or contributing factor in the veteran's death."

Based on the evidence outlined above, the Board finds that the Veteran's idiopathic pulmonary fibrosis was not manifested in service and is unrelated to his service.  While his exposure to asbestos in service is conceded, his service treatment records do not show any complaints of or treatment for symptoms referable to a respiratory disorder.  Further, the November 2015 VA physician opined that "[i]t is less likely as not that the cause of the Veteran's death is related to active service, to include exposure to asbestos."  This opinion is by a medical professional (who is competent to provide such an opinion), reflects familiarity with the entire record, and is accompanied by rationale referring to accurate factual data for support.  The opinion is probative evidence in the matter.  Because there is no probative evidence to the contrary, it is persuasive.  Accordingly, service connection for the cause of the Veteran's death on the basis that his idiopathic pulmonary fibrosis became manifest in service and persisted or is otherwise related to service (to include as due to his exposure to asbestos therein) is not warranted.  

The Appellant has offered her own opinions on etiology, stating that the Veteran's idiopathic pulmonary fibrosis was caused by his asbestos exposure in service.  The Appellant is competent to describe any discernible respiratory symptoms that she may have observed in her husband without any specialized knowledge or training.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).  However, her own opinions regarding the etiology of such disability (relating such to the Veteran's asbestos exposure in service) are not competent evidence.  She is a layperson, and does not cite to supporting medical opinion or clinical or medical treatise evidence which pertains to the Veteran's own specific disability picture.  Furthermore, the question of the etiology of idiopathic pulmonary fibrosis is a medical question beyond the scope of lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The Board has also reviewed the internet articles submitted by the Appellant.  Medical articles or treatises can provide important support when combined with an opinion of a medical professional if the medical article or treatise evidence discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least plausible causality based upon objective facts rather than on an unsubstantiated lay medical opinion.  Mattern v. West, 12 Vet. App. 222 (1999); Sacks v. West, 11 Vet. App. 314 (1998); Wallin v. West, 11 Vet. App. 509 (1998).  However, internet articles tend to be general in nature and do not relate to the specific facts in a given claim.  The internet articles submitted by the Appellant provide general information without a specific connection to the details of the cause of the Veteran's death.  The articles are not combined with an opinion of a medical professional.  As such, they are less probative and persuasive with respect to the issue of whether the idiopathic pulmonary fibrosis which caused the Veteran's death was related to his service (to include as due to his exposure to asbestos therein).

Based on the foregoing, the Board concludes that the preponderance of the evidence is against the Appellant's claim of service connection for the cause of the Veteran's death.  Accordingly, the appeal in this matter must be denied.

The Board regrets that it cannot offer the Appellant a more favorable outcome.  The Board acknowledges and appreciates the Veteran's honorable military service and is sympathetic to the loss his family has suffered.  


ORDER

The appeal seeking service connection for the cause of the Veteran's death is denied.




____________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


